         Case 2:20-cv-01881-DB Document 3 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JOSE LUIS MARTINEZ,                                 No. 2:20-cv-1881 DB P
11                        Plaintiff,
12            v.                                          ORDER
13    RALPH DIAZ, et al.,
14                        Defendants.
15

16           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

17   U.S.C. § 1983. Plaintiff has neither filed an application to proceed in forma pauperis pursuant to

18   28 U.S.C. § 1915 nor paid the filing fee for this action.

19           The federal venue statute provides that a civil action “may be brought in (1) a judicial

20   district in which any defendant resides, if all defendants are residents of the State in which the

21   district is located, (2) a judicial district in which a substantial part of the events or omissions

22   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

23   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

24   this action, any judicial district in which any defendant is subject to the court’s personal

25   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

26           In this case, plaintiff’s claims arose in Riverside County, which is in the Central District

27   of California. Therefore, plaintiff’s claims should have been filed in the United States District

28   Court for the Central District of California. In the interest of justice, a federal court may transfer
                                                          1
          Case 2:20-cv-01881-DB Document 3 Filed 09/29/20 Page 2 of 2

 1   a complaint filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v.

 2   McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

 3            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 4   States District Court for the Central District of California.

 5   Dated: September 28, 2020

 6

 7

 8

 9

10

11

12

13
     DLB:9
14   DB/prisoner-civil rights/mart1881.21a

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
